DETAILED ACTION
Response to Amendment
    The Applicant’s amendment, filed 09/09/2021, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 1, 9-10 and 17 have been amended. Thus, claims 1 - 20 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 09/09/2021 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a” and “b,” each being recited below and responded briefly.

a. Applicant argued on page 11 of the remarks:
§ 101 Rejection of the Claims

	Claims 1, 9, and 17 are directed to integrated interleaved, or two-level (e.g., two-layer) schemes. Applicant's specification indicates (paragraph 0018) two-level schemes achieve better error protection by creating shared redundancy that is protected by the first layer code.
	The special property of setting respective syndromes of a sequence of odd syndromes of the first plurality of syndromes to respective syndromes of a sequence of squared BCH code syndromes yields zero discrepancies at even iterations (paragraph 0037).Applicant respectfully 

In response to Applicant’s Argument “a,” Examiner would like to point out that, the improvement error protection is an improvement of math, i.e. improvement of abstract idea.

b. The Applicant argues on page 15 of the remarks:
§ 102 Reiection of the Claims
More specifically, Cox does not teach an integrated interleaved BCH codeword that nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy, as recited in the independent claims.

Applicant’s arguments with respect to claim(s) 9, and 17 have been considered but are moot because the new referred prior art, Wu et al., US 20140215285.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 22 respectively of U.S. Patent No. 10333555. Although the claims at issue are not identical, they are not patentably distinct from each other because
The method/apparatus of claims 1, 9 and 17 in the present application are anticipated by the respective method/apparatus in claim 1, 10 and 22 in US Patent 10333555.  The limitations addressed in the method/apparatus are entirely contained within the respective method/apparatus in claims 1, 10 and 22 in US Patent 10333555 as shown below table.
Therefore one of ordinary skill in the art before the effective filing data of the claimed invention would have been able to use the claimed invention of US Patent 10333555 to achieve the claimed invention of the present application presented below in the table.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
16415218 (PRESENT)
US Patent 10333555
1 A method for interleaving Bose-Chaudhuri-Hocquenghem (BCH) codewords, comprising:

receiving a plurality of portions of data at a controller from a memory device;
encoding, using a linear-feedback-shift register (LFSR) circuit of the controller, the a plurality of portions of data using a first generator polynomial to  obtain a plurality of respective BCH codewords;





encoding, using the LFSR circuit, an additional BCH codeword based at least in part on a second plurality of portions of data and on the plurality of respective BCH codewords using a second generator polynomial,


wherein a first output is generated by encoding  of the second plurality of portions of data and added to a second output from a multiplexer which receives as inputs the plurality of respective BCH codewords and the first plurality of portions of data; and 





outputting the plurality of respective BCH codewords and the additional BCH codeword from the controller to the memory device..






encoding a first plurality of portions of data using a first generator polynomial to obtain a plurality of respective BCH codewords, wherein each of the plurality of respective BCH codewords comprises respective data and a respective quantity of parity data, wherein at least one respective quantity of parity data is different than at least one other respective quantity of parity data;

encoding a generalized integrated interleaved (GII) BCH codeword based at least in part on a second plurality of portions of data and on the plurality ofrespective BCH codewords using a second generator polynomial,

wherein:
the second plurality of portions of data is encoded by the second generator polynomial resulting in a first
output; and
the first output is added to a second output, wherein the second output is from a multiplexer which receives as inputs the plurality of respective BCH codewords and the first plurality of portions of data; and

outputting the plurality of respective BCH codewords and the generalized integrated interleaved (GII) BCH codeword. 























receiving a plurality of portions of data at a memory controller from a memory device; 




determining, using the memory controller, a number of Bose-Chaudhuri-Hocquenghem (BCH) code syndromes of a plurality of nested integrated interleaved (II) BCH codewords of the plurality of portions of data, wherein each of the II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;

locating, using the memory controller, at least one interleave of the plurality of nested II BCH codewords based on a generated error locator polynomial; 




correcting, using the memory controller, the at least one interleave; and 
sending the corrected at least one interleave from the memory controller to the memory device.



encoding a first plurality of portions of data using a first
generator polynomial to obtain a plurality of respective
Bose-Chaudhuri-Hocquenghem (BCH) codewords,
wherein each of the plurality of respective BCH codewords comprises respective data and a respective quantity of parity data, wherein at least one respective
quantity of parity data is different than at least one other
respective quantity of parity data;

encoding a generalized integrated interleaved (GII) BCH codeword based at least in part on a second plurality of  portions of data and on the plurality of respective BCH codewords using a second generator polynomial, wherein: the second plurality of portions of data is encoded by the second generator polynomial resulting in a first output; and the first output is added to a second output, wherein the
second output is from a multiplexer which receives
as inputs the plurality of respective BCH codewords  and the first plurality of portions of data; and 

outputting the plurality of respective BCH codewords and the integrated interleaved (II) BCH codeword;

determining a number of BCH code syndromes of a plurality of nested integrated interleaved (II) BCH codewords of the II BCH codeword;

setting respective syndromes of a sequence of odd syndromes of the number of BCH code syndromes to respective syndromes of a sequence of squared BCH code syndromes; 



locating at least one interleave of the plurality of nested integrated interleaved (II) BCH codewords based on a generated error locator polynomial, wherein the generated error locator polynomial is generated using a previously generated error locator polynomial during a previous decoding attempt; and

correcting the at least one interleave, one respective quantity of parity data is different than at least one other respective quantity of parity data;
 
configured to receive a plurality of portions of data from a memory device; and
	

























an integrated interleaved (II) decoder coupled to the controller, wherein the controller is configured to  operate the II decoder to:


determine a first plurality of syndromes associated with a first plurality of integrated interleaved (II) BCH codewords of the plurality of portions of data, wherein each of the first plurality of II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;

locate at least one interleave of the plurality of II BCH codewords  based on a generated first error locator polynomial;

in response to a number of interleaves of the plurality of II BCH codewords being uncorrectable, determine a number of BCH code syndromes of a plurality of nested integrated interleaved (II) BCH codewords; and








Correct the at least one interleave; and
send the corrected at least one interleave to the memory device.

22. An apparatus comprising:
a controller;
an encoder, wherein the encoder is configured to:
encode a plurality of portions of data using a first
generator polynomial to obtain a first plurality of respective Bose-Chaudhuri-Hocquenghem (BCH)
codewords of a first encoding layer;
encode a second plurality of nested BCH codewords
based at least in part on an additional plurality of
portions of data and the first plurality of respective BCH codewords using a second generator polynomial,
wherein the second plurality of nested BCH
codewords are a sub-layer of the first encoding layer
and are an integrated interleaved (II) codeword,
wherein: the additional plurality of portions of data is encoded
by the second generator polynomial resulting in a
first output; and
the first output is added to a second output, wherein
the second output is from a multiplexer which 
receives as inputs the first plurality of respective
BCH codewords and the plurality of portions of
data; and
wherein a minimum distance of the integrated interleaved
(II) codeword is a minimum of respective terms corresponding to respective nested BCH codewords of the
second plurality of nested BCH codewords, wherein
each respective term comprises a respective distance of
the corresponding respective nested BCH codeword·
and

a decoder coupled to the controller, wherein the controller
is configured to operate the decoder to:


determine a first plurality of syndromes associated with
the II codeword;

set respective syndromes of a sequence of odd syndromes
of the first plurality of syndromes to respective
syndromes of a sequence of squared BCH code
syndromes;






locate at least one interleave of the II BCH codeword
based on a generated first error locator polynomial;
and

in response to a number of interleaves of the II BCH
codeword being uncorrectable, determine a number
of BCH code syndromes of a plurality of nested
integrated interleaved (II) BCH codewords of the II
BCH codeword;

generate a second error locator polynomial, wherein the
second error locator polynomial is generated using
the first error locator polynomial previously generated;
locate at least one interleave of the plurality of nested
II BCH codewords based on the second error locator
polynomial; and

correct at least one interleave.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In analyzing independent claim 1, the claim(s) recite(s) mathematical concepts under Step 2A Prong 1 according to the limitations “encoding …….the plurality of portions of data using a first generator polynomial……”, “encoding ……an additional BCH codeword …”, “wherein a first output is generated by encoding of the second ….” as evidenced in the instant specification [0025]. Thus encoding steps appear to be math computations. 
Claim 1 recite additional elements “a controller”, “a memory device”, “a linear-feedback-shift register (LFSR) circuit”, and “multiplexer”. These elements is recited generically that they represent no more than merely using generic computer components as a tool to perform an abstract idea, see MPEP 2106.05(f).
Claim 1 recite additional elements “receiving a plurality of portions of data ……”, “outputting the plurality of respective BCH codewords and the additional BCH codeword”, these steps are insignificant activities, and represent mere receiving/outputting information that is necessary for use of the recited judicial exception and is recited at a high level of generality. Thus it is insignificant extra-solution activity. 

The combination of these additional elements is no more than using generic computer components a tool to perform an abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application under Step 2A Prong 2 because they do not impose any meaningful limits on practicing the abstract idea.
As discussed as the above, the claimed, receiving step and outputting step, that is recited at a high level of generality, and is well-known, See MPEP 2106.05(d) II and 2106.05(g). The claim does not provide an inventive concept that would amount to significantly more at Step 2B.

In analyzing independent claims 9 and 17, the claim(s) recite(s) mathematical concepts under Step 2A Prong 1 according to the limitations “determining…… a number of Bose-Chaudhuri-Hocquenghem (BCH) code syndrome……”, “locating ……at least one interleave …”, “wherein a first output is generated by encoding of the second plurality of portions of data and added to a second output ….” as evidenced in the instant specification [0024], [0038]. Thus decoding steps appear to be math computations. 

Claim 9, similarly claim17 recite additional elements “a memory controller/a controller”, “a memory device”, and “multiplexer”. These elements are recited generically that they represent no more than merely using generic computer components as a tool to perform an abstract idea, see MPEP 2106.05(f).
Claim 9 recite additional elements “receiving a plurality of portions of data ……”, “sending the corrected at least one interleave……”, these steps these steps are insignificant activities, represent mere receiving/sending information that is necessary for use of the recited judicial exception and is recited at a high level of generality. Thus it is insignificant extra-solution activity. 
The combination of these additional elements is no more than using generic computer components a tool to perform an abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
As discussed as the above, the claimed additional elements “a controller”, that is recited at a high level of generality, and is well-known, See MPEP 2106.05(d) II and 2106.05(g). The claim does not provide an inventive concept that would amount to significantly more at Step 2B.

Claims 2-8, 10-14, 16, 18-19 recited no additional element but further defines the abstract idea.
The additional elements “a recursive linear-feedback shift registry” in claim 15, “a multiplexer” in claim 20, are recited generically that they represent no more than merely using generic computer components as a tool to perform an abstract idea.
Accordingly, none of the additional elements in claim 2-8, 10-16, 18-20 would integrate the abstract idea into a practical application under Step 2A Prong 2 because they do not impose any meaningful limits on practicing the abstract idea. The additional elements “recursive linear-feedback shift registry” in claim 15, “multiplexer” in claim 20 are routinely used for the purposes claimed, see Wikipedia, reference Cox et al., US 5946328, col. 1, lines 40-45. Thus, there are no elements recited in the claim language of claims 2-8, 10-16, 18-20 that would amount to significantly more in Step 2B.  

Therefore Claims 1-20 are not patent eligible in their current form.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-11 and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 5946328, hereinafter Cox, in view of Wu et al., US 20140215285, hereinafter Wu.

As per claim 9, Cox teaches A method for decoding, comprising:
receiving a plurality of portions of data at a memory controller from a memory device; 
determining, using the memory controller, a number of Bose-Chaudhuri-Hocquenghem (BCH) code syndromes of a plurality of nested integrated interleaved (II) BCH codewords of the plurality of portions of data, 

locating, using the memory controller,  at least one interleave of the plurality of nested II BCH codewords based on a generated error locator polynomial; and
correcting, using the memory controller, the at least one interleave; and 
sending the corrected at least one interleave from the memory controller to the memory device.
 (Cox, col.9 lns.25-40, Referring now to FIG. 5, there is shown a decoder arrangement for generating error and location values from syndromes detected in any of the codewords forming the interleaved words in a block according to the invention.
The decoder arrangement (ECC read processor 13) comprises three byte 
syndrome generators 407, 409, and 411 for ascertaining the syndrome set s.sub.1, s.sub.2, s.sub.3 over the received codewords y.sub.1, y.sub.2, and y.sub.3 as applied on paths 401, 403, and 405.  Concurrently, a modulo 2 sum of y.sub.1, y.sub.2, and y.sub.3 is derived from XOR gate 413 and applied to a block syndrome generator 443 over path 415.)

EXCEPT wherein each of the II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;
Wu teaches
wherein each of the II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;
([0012] The integrated-interleaved coding scheme nests a set of m component codewords with v (v< m) more powerful (e.g., second or higher level) codewords in the nested layer which is a subcode of the component layer.  Thus, v can be considered a number of second level codewords.)
Wu in order to enhancing the error detection and correction capability. (Cox, [Abstract])

As per claim 17, Cox teaches An apparatus comprising: 
a controller configured to receive a plurality of portions of data from a memory device; and
an integrated interleaved (II) decoder coupled to the controller, 
wherein the controller is configured to  operate the decoder to:
determine a first plurality of syndromes associated with a first plurality of integrated interleaved (II) BCH codewords of the plurality of portions of data, 

locate at least one interleave of the plurality of II BCH codewords based on a generated first error locator polynomial;
(Cox, col.9 lns.25-40, Referring now to FIG. 5, there is shown a decoder arrangement for generating error and location values from syndromes detected in any of the codewords forming the interleaved words in a block according to the invention.
The decoder arrangement (ECC read processor 13) comprises three byte syndrome generators 407, 409, and 411 for ascertaining the syndrome set 
in response to a number of interleaves of the plurality of II BCH codewords being uncorrectable, determine a number of BCH code syndromes of a plurality of nested integrated interleaved (II) BCH codewords; and
correct the at least one interleave; and
send the corrected at least one interleave to the memory device.
(Cox, col.9 lines 58-col. 10 lines 3, however, the syndromes are nonzero or if the RS decoder 429 detects failure.  then the r.sub.1 syndromes in the phase that failed and r.sub.2 block syndromes are applied respectively through selector 423 and generator 443 to RS decoder 425. This is done in several ways: (1) if detector 431 indicates that any of the codewords y.sub.1, y.sub.2, or y.sub.3 were uncorrectable; or (2) if detector 431 does not show a failure but that detector 441 does show a failure, then the codeword that had the most number of corrections is chosen for the second level correction.  To effectuate this second level, RS decoder 425 is activated over path 455 by enabler logic 451.
Cox, col. 9 lines 4-6, The detection of error is provided by the syndrome generator 301.The polynomials constituting the error value and error location inputs are derived from the syndromes by the key equation solver 303.  Next, an 

EXCEPT wherein each of the first plurality of II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;

Wu teaches
wherein each of the first plurality of II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;
 ([0012] The integrated-interleaved coding scheme nests a set of m component codewords with v (v< m) more powerful (e.g., second or higher level) codewords in the nested layer which is a subcode of the component layer.  Thus, v can be considered a number of second level codewords.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Cox to incorporate the teaching of each of the first plurality of II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer in Wu in order to enhancing the error detection and correction capability. (Cox, [Abstract])

As per claim 10, Cox-Wu teaches The method as applied above in claim 9, Cox further teaches comprising, prior to determining the number of BCH code syndromes of the plurality of nested II BCH codewords:
determining, using the controller,  a number of BCH code syndromes of a plurality of II BCH codewords; and
generating, using the controller,   a prior error locator polynomial.
(Cox, col.9 lines 58-col. 10 lines 3, however, the syndromes are nonzero or if the RS decoder 429 detects failure.  then the r.sub.1 syndromes in the phase that failed and r.sub.2 block syndromes are applied respectively through selector 423 and generator 443 to RS decoder 425. This is done in several ways: (1) if detector 431 indicates that any of the codewords y.sub.1, y.sub.2, or y.sub.3 were uncorrectable; or (2) if detector 431 does not show a failure but that detector 441 does show a failure, then the codeword that had the most number of corrections is chosen for the second level correction.  To effectuate this second level, RS decoder 425 is activated over path 455 by enabler logic 451.
Cox, col. 9 lines 4-6, The detection of error is provided by the syndrome generator 301.The polynomials constituting the error value and error location inputs are derived from the syndromes by the key equation solver 303.  Next, an error value computation unit 309 and a root solver 311 determine the error values and their locations within the received codeword, respectively.)

As per claim 11, Cox-Wu teaches The method as applied above in claim 10, Cox teaches further comprising, subsequent to generating the prior error location polynomial:
 locating at least one interleave of the plurality of II BCH codewords based on the prior error locator polynomial; and
in response to a number of interleaves of the plurality of II BCH codewords  being uncorrectable independent of using the plurality of nested II BCH codewords, performing the determination of the number of BCH code syndromes of the plurality of nested II BCH codewords.
(Cox, col.9 lines 58-col. 10 lines 3, however, the syndromes are nonzero or if the RS decoder 429 detects failure.  then the r.sub.1 syndromes in the phase that failed and r.sub.2 block syndromes are applied respectively through selector 423 and generator 443 to RS decoder 425. This is done in several ways: (1) if detector 431 indicates that any of the codewords y.sub.1, y.sub.2, or y.sub.3 were uncorrectable; or (2) if detector 431 does not show a failure but that detector 441 does show a failure, then the codeword that had the most number of corrections is chosen for the second level correction.  To effectuate this second level, RS decoder 425 is activated over path 455 by enabler logic 451.
Cox, col. 9 lines 4-6, The detection of error is provided by the syndrome generator 301.The polynomials constituting the error value and error location inputs are derived from the syndromes by the key equation solver 303.  Next, an error value computation unit 309 and a root solver 311 determine the error values and their locations within the received codeword, respectively.)

As per claim 15, Cox-Wu teaches The method as applied above in claim 9,
Cox further teaches comprising determining higher order syndromes through a recursive linear-feedback shift registry (LFSR).
	(Cox, col. 1, lines 40-45, It is possible to build a linear code and achieve an equivalent effect to that of shifting if every codeword c(x) in an (n,k) linear cyclic code over K=(0,1) is generated by dividing a block of binary data m(x) by a generator polynomial g(x) and adding the remainder thereto modulo 2)

As per claim 16, Cox-Wu teaches The method as applied above in claim 15,
Cox further teaches comprising updating at least one of the higher order syndromes based on the determined higher order syndromes determination.
	(Cox, Fig. 5, 439, r2 SYNDROME UPDATE LOGIC)

As per claim 18, Cox-Wu teaches The apparatus as applied above in claim 17,
Cox further teaches wherein the controller is further configured to operate the decoder to, prior to correction of the at least one interleave:
generate a second error locator polynomial; and
(Cox, col. 9 lines 4-6, The polynomials constituting the error value and error location inputs are derived from the syndromes by the key equation solver 303.)
locate at least one interleave of the plurality of nested II BCH codewords based on the second error locator polynomial;


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 5946328, hereinafter Cox, hereinafter Cox, in view of Wu et al., US 20140215285, hereinafter Wu, In further view of Xin, US 20040181735, hereinafter Xin.

As per claim 12, Cox-Wu teaches The method as applied above in claim 10,
EXCEPT
comprising, in response to the number of interleaves of the plurality of II BCH codewords being correctable:
correcting the number of interleaves that include an error; and saving the corrected number of interleaves that include the error.
Xin teaches
comprising, in response to the number of interleaves of the plurality of II BCH codewords being correctable:
correcting the number of interleaves that include an error; and saving the corrected number of interleaves that include the error.
(Xin. Fig. 12, Step 74 & Step 84, 
[0064], If, however, the number of error locations found equals the number of bit errors that exist, the method proceeds to step 82 where the decoder ceases the identifying of the bit locations of the received BCH encoded signal having the error.  The method then proceeds to step 84 where the decoder corrects information contained in the bit locations of the received BCH encoded signal having the error when the identifying of, the bit locations is ceased)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Cox-Wu to incorporate the teaching of Xin in order to decoding BCH and/or Reed-Solomon encoded signals for high-data, rates that minimizes power consumption and processing resources. (Xin, [0031])

As per claim 13, Cox-Wu teaches The method as applied above in claim 9,
EXCEPT comprising generating the error locator polynomial.
Xin teaches 
comprising generating the error locator polynomial.
(Xin, Fig. 11, [0057] The error locator polynomial module 44 receives the syndrome 58 and determines therefrom the most likely error polynomial 60 that represents the error introduced by the channel.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Cox-Wu to incorporate the teaching 

As per claim 14, Cox-Wu teaches The method as applied above in claim 9,
EXCEPT wherein the error locator polynomial is generated using a Berlekamp method and additional syndrome inputs.
Xin teaches
(Xin, [0057] The error locator polynomial module 44 receives the syndrome 58 and determines therefrom the most likely error polynomial 60 that represents the error introduced by the channel. ...the error locator polynomial module 16, which may use a Berlekamp-Massey or Euclid algorithm, determines the most likely error polynomial from a plurality of error polynomials that produce the same syndrome 58 as the received BCH encoded signal 56)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Cox-Wu to incorporate the teaching of Cox in order to decoding BCH and/or Reed-Solomon encoded signals for high-data, rates that minimizes power consumption and processing resources. (Xin, [0031])

Examiner's Note
Claims 1-8, and 19-20 do not have prior art rejections because prior arts, either alone or in combination, does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims, in particular, the prior art does not disclose 
claim 1;

“an encoder, wherein the encoder is configured to:
encode a plurality of portions of data using a first generator polynomial to obtain a first plurality of respective Bose-Chaudhuri-Hocquenghem (BCH) codewords of a first encoding layer;
encode a second plurality of nested BCH codewords based at least in part on an additional plurality of portions of data and the first plurality of respective BCH codewords using a second generator polynomial, 
wherein the second plurality of nested BCH codewords are a sub-layer of the first encoding layer;
wherein the additional plurality of portions of data is encoded by the second generator polynomial resulting in a first output.” for claim 19.

While no prior art rejection is given by the examiner, the claims are not allowable as the claims are rejected under 35 U.S.C. 101 and DB.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111